Case 1:21-cv-22848-KMM Document 1 Entered on FLSD Docket 08/04/2021 Page 1 of 16




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. __________________________

  MIAMI BEACH COMMUNITY DEVELOPMENT
  CORPORATION, INC.

          Plaintiff,

  v.

  USI INSURANCE SERVICES, LLC, AMRISC, LLC,
  and AFCO PREMIUM CREDIT, LLC.

        Defendants
  ______________________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

          COMES        NOW,    Plaintiff,   MIAMI       BEACH   COMMUNITY        DEVELOPMENT

  COPRORATION, INC., by and through undersigned counsel and in support of its claims for relief

  against the Defendants, USI INSURANCE SERVICES, LLC AMRISC, LLC, and AFCO

  PREMIUM CREDIT, LLC, states as follows:

          1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. § 1331,

  28 U.S.C. §1343, and 42 U.S.C. §3613(a) for Plaintiff's claims arising under the Fair Housing Act

  ("FHA"), 42 U.S.C. §§ 3601 et seq., and Declaratory Judgment Act, 28 U.S.C. §2201, and

  supplemental claims jurisdiction under 28 U.S.C. § 1367 for Plaintiff’s claims under Chapter 11A

  of the Miami-Dade County Code of Ordinances.

          2.      Venue is proper in the Southern District of Florida, under 28 U.S.C. § 1391(b)

  because the claims arose in this judicial district.

          3.      The     Plaintiff,   MIAMI        BEACH       COMMUNITY        DEVELOPMENT

  CORPORATION, INC. (hereinafter “Miami Beach CDC”) is a Florida Not for Profit Corporation,




                                               Page 1 of 16
Case 1:21-cv-22848-KMM Document 1 Entered on FLSD Docket 08/04/2021 Page 2 of 16

                                                         MIAMI BEACH CDC v. USI INSURANCE
                                                                                COMPLAINT

  licensed to do and doing business in Miami-Dade County.

         4.      The Defendant, USI INSURANCE SERVICES (hereinafter “USI”), is a Foreign

  Limited Liability Company licensed to do and doing business in Miami-Dade County as an

  insurance agency as defined by Fla. Stat. § 626.015.

         5.      The Defendant, AMRISC LLC (hereinafter “AmRisc”), is a Foreign Limited

  Liability Company and is an insurance underwriter and a managing general agent as defined by §

  626.015, Fla. Stat.

         6.      The Defendant, AFCO PREMIUM CREDIT, LLC (hereinafter “AFCO”), is a

  Foreign Limited Liability Corporation licensed and doing business in Miami-Dade Florida. AFCO

  is a premium finance company as defined by Fla. Stat. § 627.826.

         7.      Plaintiff, Miami Beach CDC is a nonprofit organization founded in 1981, that has

  the purpose of creating stable, vibrant and healthy communities by developing, financing and

  operating affordable, program-enriched housing for families, seniors and people with disabilities

  who lack the economic resources to access quality, safe housing opportunities. To further its

  purpose, the Miami Beach CDC receives significant funding from federal, state, and local

  government subsidies in various forms, including low-interest rate loans, grants, and rent

  subsidies for qualifying very low, low and moderate-income tenants.

         8.      Plaintiff, Miami Beach CDC owns and operates 323 dwelling units at the

  following housing facilities:

                        a. Crespi Park Apartments, 7900 & 7920 Crespi Blvd, Miami Beach

                        b. The Jefferson, 542 Jefferson Ave., Miami Beach

                        c. Meridian Place, 530 Meridian Ave, Miami Beach

                        d. Westchester Apartments, 516 15th St., Miami Beach



                                              Page 2 of 16
Case 1:21-cv-22848-KMM Document 1 Entered on FLSD Docket 08/04/2021 Page 3 of 16

                                                         MIAMI BEACH CDC v. USI INSURANCE
                                                                                COMPLAINT

                     e. 1551 Pennsylvania Apartments, 1551 Pennsylvania Ave., Miami Beach

                     f. 532 Michigan Ave, 530/532 Michigan Ave

                     g. Camacho Apts., 126 SW 8 Avenue, Miami

                     h. Villa Maria, 2800 Collins Ave. Miami Beach

                     i. The Allen, 2001Washington Avenue, Miami Beach

                     j. Villa Matti, 221 28th St., Miami Beach

         9.      In 2017, Miami Beach CDC retained USI Insurance Services as its insurance broker

  to procure all-risk coverage for its properties.

         10.     USI Insurance Services contacted AmRisc as the managing agent to underwrite the

  property and liability insurance risk for Plaintiffs’ residential properties and to produce, directly

  or indirectly, a policy to cover the Miami Beach CDC’s residential properties, and acted as the

  agent of Defendants AmRisc and AFCO Premium Financing.

         11.     On January 12, 2017, USI Insurance Services produced a residential property and

  liability insurance policy to cover risks to the Plaintiffs’ residential properties, and AmRisc served

  as the underwriter and managing agent for the insurers.

         12.     The premiums for all of the insurance policies held by Miami Beach CDC were

  financed through AmRisc’s affiliated premium financing company, AFCO Premium Financing.

         13.     The policy was renewed in January 2018 and January 2019.

         14.     Miami Beach CDC paid AFCO Premium Financing $368,427.99 in 2017;

  $374,950.57 in 2018, $441,856.45 in 2019, and 282,346.82 for the first six months of 2020.

         15.     On January 2, 2020, Miami Beach CDC was informed by the Senior Vice President

  of Commercial Lines of Defendant USI that the underwriter Chronos, a division of AmRisc, was

  objecting to providing property and liability insurance coverage for some of Plaintiffs’ residential



                                              Page 3 of 16
Case 1:21-cv-22848-KMM Document 1 Entered on FLSD Docket 08/04/2021 Page 4 of 16

                                                         MIAMI BEACH CDC v. USI INSURANCE
                                                                                COMPLAINT

  properties because Chronos’ inspections of the Miami Beach CDC properties demonstrated that

  some of the properties were completely (100%) Section 8 subsidized, while other properties had

  more than 30% of the residents using their Section 8 vouchers to subsidize their rent.

         16.     One of the requirements in the insurance policy’s eligibility endorsement was

  “Warrant no more than 30% Section 8 subsidized units in any one Location.”

         17.     Upon discovering that Miami Beach CDC had many properties with tenants that

  had over 30% of its units subsidized by Section 8, AmRisc terminated Plaintiff’s insurance

  coverage as of June 2020.

         18.     As a result of terminating coverage in the midst of hurricane season, Miami Beach

  CDC was forced to obtain new coverage with unfavorable terms and conditions.

         19.     As a result of AmRisc terminating coverage, their affiliated company, AFCO

  Premium Financing, refused to continue financing the premiums for any of the policies of the

  Miami Beach CDC. Accordingly, Plaintiff was forced to finance its new coverage with another

  financier, whose finance rate is more than double that of AFCO and requires a markedly higher

  cash down payment.

         20.     Defendants and their property casualty affiliates used, and continue to use,

  insurance underwriting criteria that deny or impose different terms and conditions for residential

  property and liability habitational insurance to landlords who lease their residential rental units to

  tenants that rely on the federal Section 8 Program to help pay their rent. Such discrimination is

  specifically prohibited by law in Miami-Dade and has a disparate impact based on race and

  ethnicity in violation of the federal Fair Housing Act because of the racial makeup of Section 8

  participants and Section 8 projects in the Miami-Dade County area.




                                              Page 4 of 16
Case 1:21-cv-22848-KMM Document 1 Entered on FLSD Docket 08/04/2021 Page 5 of 16

                                                         MIAMI BEACH CDC v. USI INSURANCE
                                                                                COMPLAINT

                                    FACTUAL ALLEGATIONS
                                     Section 8 Program Overview

         21.       In 1974, Congress enacted the federal Section 8 program as the federal

  government’s primary program to assist low-income families, the elderly, and individuals with

  disabilities in affording decent, safe, and sanitary housing in the private rental market.

             22.    Although there are several distinct Section 8 programs, the Section 8 rental

   assistance is either “tenant-based” or “project-based.”

             23.    With project-based Section 8, the landlord has a contract directly with the

   United States Department of Housing and Urban Development (“HUD”) to subsidize the rents

   at the property. Tenants pay approximately 30% of their income as rent. Because the subsidy

   is attached to the unit, if the tenant moves out, the tenant will no longer have a rental subsidy.

   The next tenant that moves into the unit will have a rental subsidy. See 42 U.S.C. §1437f, see

   also 24 C.F.R. § Parts 880, 881, 883, 884 & 886.

             24.    Miami Beach CDC has two properties which have project-based Section 8

   contracts with HUD: Villa Maria and Villa Matti. At each of these properties, 100% of the

   tenants have their rents subsidized through the Section 8 program.

             25.    Tenant-based Section 8 is also known as the Housing Choice Voucher Program

   or the Section 8 voucher program. In a See 42 U.S.C. § 1437f(o); see also 24 C.F.R. §§ 982.1

   et seq.

             26.    Participants in the Housing Choice Voucher program use Section 8 vouchers to

   find their own housing in the private rental market. Section 8 voucher participants are free to

   choose any housing that meets the program’s requirements. The tenant signs a lease with the

   landlord. The tenant pays approximately 30% of their income as rent to the landlord and the

   PHA pays the housing subsidy directly to the landlord. If the tenant decides to move, the tenant


                                              Page 5 of 16
Case 1:21-cv-22848-KMM Document 1 Entered on FLSD Docket 08/04/2021 Page 6 of 16

                                                           MIAMI BEACH CDC v. USI INSURANCE
                                                                                  COMPLAINT

      will take the Section 8 voucher and the rental assistance with them to their next rental.

             27.     Miami Beach CDC rents to many tenants who have Section 8 vouchers. As of

      December 2020, Miami Beach CDC had 54 tenants using Section 8 vouchers to subsidize the

      rent. These Section 8 tenants have vouchers from either the Housing Authority for the City of

      Miami Beach or the Miami-Dade County’s Public Housing and Community Development.

      (Miami-Dade County serves as the county-wide PHA.)

             28.     Rental assistance provided to landlords through the Section 8 Program, either

      directly or through a tenant, is considered a source of income under Chapter 11A of the Miami-

      Dade County Code.

      Section 8 Eligible Households in the Miami-Dade Area are Disproportionately Racially and
                                       Ethnically Concentrated

            29.      In 2019, Miami-Dade County had an estimated population of 2,716,940 people.

  Out of this population, 12.8% are white, 15.3% are Black, and 69.4% are Latino. The median

  household income for a household in Miami Dade was: $87,181 for a white family, $37,839 for

  a Black family, and $ 53,753 for a Latino family. 1

            30.      However, the City of Miami Beach population is markedly whiter and wealthier

  than the rest of Miami Dade County, with an estimated population of 88,885 persons, of which,

  30.3% are White, 3.1% are Black, and 61.1% are Latino. 2

            31.      To be eligible for Housing Choice Vouchers, an applicant must either be a




  1
    Renter Miami-Dade County, Population, Households, Renters, and Median Household Income
  by Race/Ethnicity, 2019, American Community Survey
  2
    Renter Miami Beach, Population, Households, Renters, and Median Household Income by
  Race/Ethnicity, 2019, American Community Survey3 Very low-income is defined as 50% or less
  of the Area Median Income (AMI), adjusted for family size. Extremely low income had been
  defined as 30% or less of the AMI (adjusted for family size)

                                                Page 6 of 16
Case 1:21-cv-22848-KMM Document 1 Entered on FLSD Docket 08/04/2021 Page 7 of 16

                                                       MIAMI BEACH CDC v. USI INSURANCE
                                                                              COMPLAINT

  household income level of very low-income or extremely low income. 3

         32.     Black households are 2.76 times more likely than White households to be eligible

  for extremely low-income housing vouchers and 2.49 times more likely than White households to

  be eligible for very low-income housing vouchers.

         33.     HUD provides Housing Choice Voucher program funding to local public housing

  authorities (“PHAs”), which administer the Housing Choice Voucher program locally and issue

  vouchers to qualified individuals and families. In distributing Housing Choice Vouchers, the

  Miami-Dade Public Housing Authority distributes the 15,809 vouchers that it administers 57% of

  vouchers to Black households. 4 This is in comparison to the population of Miami-Dade County

  which is 12.8% White, 15.3% Black, and 69.4% Latino.

         34.     Because of its participation in the Housing Choice Voucher Program, the Plaintiff

  Miami Beach CDC’s tenant population is disproportionately racially concentrated as compared to

  the City of Miami Beach population as a whole. Plaintiff’s tenant population is 13.2 % white and

  86.8 % Black and Latino, while the racial composition of the City of Miami Beach is 30.03%

  White, 3.1% Black, and 61.1% Latino.

         35.     The Defendants’ refusal to sell property and liability insurance to Plaintiff because

  Plaintiff’s subsidized rental units in any one location contained more than 30% Section 8 tenant

  population has a disparate impact based on race or ethnicity. Because participation in the Section

  8 program in Miami-Dade County is disproportionately based on race and/or ethnicity, as

  compared to the racial concentration of the population in the area, establishing and implementing


  3
    Very low-income is defined as 50% or less of the Area Median Income (AMI), adjusted for
  family size. Extremely low income had been defined as 30% or less of the AMI (adjusted for
  family size)
  4
    Miami-Dade County: Public Housing and Community Development- Housing Choice Voucher
  Program Monthly Management Executive Summary Report = February 2020.

                                             Page 7 of 16
Case 1:21-cv-22848-KMM Document 1 Entered on FLSD Docket 08/04/2021 Page 8 of 16

                                                        MIAMI BEACH CDC v. USI INSURANCE
                                                                               COMPLAINT

  any eligibility rule for property and liability insurance based on Section 8 status is equivalent to

  establishing and implementing eligibility based on race or ethnicity of tenants.

         36.     Stated differently, using Section 8 participation in the Miami-Dade County area as

  a disqualifying criterion for the purchase of property or liability insurance is equivalent to using

  race and ethnicity as a disqualifying criterion for the purchase of property or liability insurance,

  which violates both the federal Fair Housing Act and the Miami-Dade County Code.

   The Defendants’ Policies Have Harmed, and Continue to Cause Harm, to Plaintiff Miami
         Beach CDC And Other Landlords Who Participate in Section 8 Programs.

         37.      Upon receiving the cancellation notice, Plaintiff immediately began looking for an

  alternative insurance policy to cover its properties. Plaintiff subsequently obtained a commercial

  general liability policy on less favorable terms than the cancelled AmRisc policy.

         38.     Moreover, other rental property owners like Plaintiff Miami Beach CDC who are

  unable to obtain suitable property and casualty insurance for their properties because they have a

  high concentration of Section 8 participants expose both themselves and their tenants to the risks

  of owning and residing in uninsured or underinsured buildings.

         39.     The Miami Beach CDC’s purpose of creating stable, vibrant and healthy

  communities by developing, financing and operating affordable, program-enriched housing for

  families, seniors and people with disabilities who lack the economic resources to access quality

  housing is frustrated by the defendants’ discriminatory underwriting criteria, as these policies and

  practices violate federal and Miami-Dade County fair housing laws, undermine rather than

  advance equal housing opportunities, perpetuate the harms of residential segregation,and impose

  disproportionate injuries on the Miami Beach CDC’s tenants including its low-income minority

  households that are disproportionately affected.

         40.     Defendants’ use of discriminatory underwriting and eligibility criteria, and


                                             Page 8 of 16
Case 1:21-cv-22848-KMM Document 1 Entered on FLSD Docket 08/04/2021 Page 9 of 16

                                                        MIAMI BEACH CDC v. USI INSURANCE
                                                                               COMPLAINT

  subsequent denial of financing, constitutes unlawful discrimination based on source of income, as

  prohibited by the Miami-Dade County Code. In addition, these underwriting criteria have a

  disparate impact on minorities on the basis of color and race, in violation of both the FHA and the

  Miami-Dade County Code. Furthermore, Defendants’ underwriting and eligibility rules have a

  disproportionately negative effect on the attempts to desegregate the City of Miami Beach’s

  predominantly White and Hispanic city. Such acts are both racially discriminatory and a violation

  of Miami-Dade’s prohibition of discrimination based on source of income.

         41.      Plaintiff, Miami Beach CDC has retained Disability Independence Group, Inc,

  Legal Services of Greater Miami, Inc., and Dane Law, LLC, to represent them in this action, and

  have agreed to pay them a reasonable fee for their services incurred herein.

                                        CAUSES OF ACTION

                                       First Cause of Action
               Discrimination Based on Race and Source of Income in Violation of the
                               Miami-Dade County Code, § 11A-12

         42.      Plaintiff realleges and incorporates by reference paragraphs 1 to 41 of this

  Complaint.

         43.      Defendants’ policy and practice of using the presence of tenants participating in the

  Section 8 Program as an underwriting criterion for property insurance of residential rental

  properties in Miami Dade County violates the Miami Dade County Code’s prohibition on housing

  discrimination based on race, color or source of income, by:

                      a. Discriminating against a person in the terms, conditions, or privileges of the

                         sale, purchase, rental or lease or any dwelling, or in the furnishing of

                         facilities or services in connection therewith (11A-12(b));

                      b. Refusing to lend money, whether or not secured by mortgage, or otherwise



                                              Page 9 of 16
Case 1:21-cv-22848-KMM Document 1 Entered on FLSD Docket 08/04/2021 Page 10 of 16

                                                         MIAMI BEACH CDC v. USI INSURANCE
                                                                                COMPLAINT

                          refuse to make funds available for the purchase, acquisition, construction,

                          alteration, improvement, repair or maintenance of any dwelling, to impose

                          different terms or conditions of such financing or refuse to provide title or

                          insurance relating to the ownership or use of any interest in any dwelling,

                          or to refuse to provide appraisal or brokerage services (11A-12(e));

                      c. Making, publishing, printing, circulating, posting, mailing, or cause to be

                          made, published, printed, circulated, posted or mailed, any notice, statement

                          or advertisement, or announcing a policy, or signing or using a form of

                          application for the sale, purchase, rental, lease or financing of any dwelling,

                          or making a record of inquiry in connection with the prospective sale,

                          purchase, rental, lease or financing of any housing accommodation which

                          indicates any discrimination, any discriminatory preference, any intent to

                          discriminate or any intent to make a discriminatory preference;(11A-12(g))

                      d. Discriminating in any financial transaction involving real property because

                          of its location, or to "red-line"(11A-12(h))

                      e. Aiding, inciting, compelling or coercing any person to engage in any of the

                          practices prohibited by this chapter, or obstructing or preventing any person

                          from complying with the provisions of this chapter or any other issued

                          thereunder; or (11A-12(m))

          44.     Defendants’ residential property insurance underwriting criteria, and subsequent

   denial of financing, deny coverage for residential dwellings where individuals and households

   participating in the Section 8 Program reside, compelling landlords to evict or reject participating

   tenants in order to obtain insurance, leave their buildings with participating tenants uninsured, or



                                              Page 10 of 16
Case 1:21-cv-22848-KMM Document 1 Entered on FLSD Docket 08/04/2021 Page 11 of 16

                                                        MIAMI BEACH CDC v. USI INSURANCE
                                                                               COMPLAINT

   obtain inferior, significantly more expensive coverage on the secondary excess and surplus market.

   In doing so, Defendants discriminate on the express basis of source of income—namely,

   participation in the Section 8 Program.

          45.     Furthermore, Defendants’ use of discriminatory insurance underwriting criteria,

   and denial of financing based on this criterion, actually or predictably results in a significantly

   disproportionate impact on minorities on the basis of both race and color. These underwriting

   criteria have harmed and continue to impose disproportionate harm on these groups because the

   underwriting criteria make rental housing unavailable to Section 8 Program participants and in the

   City of Miami Beach and in Miami-Dade County, these protected groups are disproportionately

   likely to participate in the Section 8 Program as compared to the relevant non-protected groups.

          46.     Similarly, Defendants’ criteria disproportionately harm neighborhoods statistically

   more likely to have rental buildings with tenants participating in the Section 8 Program, as

   landlords must operate without property insurance or pay higher premiums for secondarymarket

   policies, receiving fewer benefits and protections from those non-standard policies. These policies

   and practices therefore constitute impermissible “red-lining” of such neighborhoods in violation

   of the DCHRA’s prohibition on discrimination based on the place of residence or business of any

   individual.

          47.     Defendants’ underwriting and financing criteria do not have a substantial,

   legitimate, nondiscriminatory purpose. Even if Defendants use this underwriting criterion for

   some business purpose, other, less discriminatory alternatives are and have been available to

   achieve those objectives.

          48.     Defendants’ conduct was intentional, willful, and made in reckless disregard of the

   known rights of others.



                                             Page 11 of 16
Case 1:21-cv-22848-KMM Document 1 Entered on FLSD Docket 08/04/2021 Page 12 of 16

                                                        MIAMI BEACH CDC v. USI INSURANCE
                                                                               COMPLAINT

          49.    Due to Defendants’ discriminatory actions, Plaintiff Miami Beach CDC has

   suffered actual damages as a result of the additional costs and payment terms associated with

   purchasing new insurance.

          50.    As a result of the Defendants’ actions, Plaintiff, Miami Beach CDC will continue

   to suffer interference with its mission of creating stable, vibrant and healthy communities by

   developing, financing and operating affordable, program-enriched housing. Not only will it be

   required to pay substantially more money for adequate insurance coverage, these policies will

   styme further development of affordable property within the City of Miami Beach.

          WHEREFORE,        Plaintiff,   MIAMI        BEACH     COMMUNITY           DEVELOPMENT

   COPRORATION, INC., respectfully prays that this Court grants the following relief against

   Defendants, including entering a declaratory judgment, pursuant to Rule 57 of the Federal Rules

   of Civil Procedure, stating that Defendants, USI INSURANCE SERVICES, LLC., AMRISC,

   LLC., and AFCO PREMIUM CREDIT, LLC., practices, policies and procedures have subjected

   Plaintiffs to discrimination in violation of Chapter 11A-12 of the Miami-Dade County Code and

   permanently enjoining the Defendants:

                 a. To cease discrimination against Plaintiff and other landlords who choose to

                     participate in the Section 8 Program.

                 b. To publish notice to all policy holders and clients of the Defendants and any of

                     their parents or subsidiaries to advise that such practice is unlawful.

                 c. To publish notice in a newspaper of general distribution in Miami-Dade that

                     that such practice is unlawful

                 d. Award actual damages to plaintiff;

                 e. Award reasonable costs and attorneys’ fees; and



                                             Page 12 of 16
Case 1:21-cv-22848-KMM Document 1 Entered on FLSD Docket 08/04/2021 Page 13 of 16

                                                          MIAMI BEACH CDC v. USI INSURANCE
                                                                                 COMPLAINT

                  f. Award any and all other relief that may be necessary and appropriate.


                                      Second Cause of Action
                    Discrimination Based on Race and Color in Violation of the
                            Fair Housing Act, 42 U.S.C. § 3601 et seq.

          51.     Plaintiff realleges and incorporates by reference paragraphs 1 to 41 of this

   Complaint.

          52.     The Fair Housing Act makes it unlawful, inter alia, “[t]o discriminate against any

   person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of

   services or facilities in connection therewith, because of race, color, religion, sex, familial status,

   or national origin,” 42 U.S.C. § 3604(b), including by employing any policy or practice that has a

   disparate impact on one or more of these protected groups. In addition, the Act makes it “unlawful

   for any person or other entity whose business includes engaging in residential real estate-related

   transactions to discriminate against any person in making available such a transaction, or in the

   terms or conditions of such a transaction, because of race, color, religion, sex, handicap, familial

   status, or national origin.” 42 U.S.C. § 3605(a).

          53.     As set forth above, Defendants’ policies and practices of using discriminatory

   underwriting, eligibility and financing criteria for residential property and liability insurance deny

   or restrict insurance coverage to housing providers who rent housing to individuals or households

   participating in the Section 8 Program, forcing those housing providers to obtain more expensive

   insurance or to forego habitational insurance altogether on properties in which Section 8 Program

   recipients reside.

          54.     As a result, Defendants’ policies and practices of using these discriminatory

   underwriting, eligibility, and financing criteria for residential property and liability insurance

   actually and predictably results in a significantly disproportionate impact on the basis of race and


                                               Page 13 of 16
Case 1:21-cv-22848-KMM Document 1 Entered on FLSD Docket 08/04/2021 Page 14 of 16

                                                           MIAMI BEACH CDC v. USI INSURANCE
                                                                                  COMPLAINT

   color, as individuals and households participating in the Section 8 Program in Miami Dade County

   and the City of Miami Beach are disproportionately African- American.

           55.     Because Defendants’ policies and practices of using these discriminatory

   underwriting, eligibility, and financing criteria for residential property and liability insurance are

   based, at least in part, on pernicious stereotypes about Section 8 Program participants, the protected

   groups that disproportionately make up the population of Section 8 Program, and the

   neighborhoods in which Section 8 Program are disproportionately likely to live, Defendants’

   policies and practices are intended to and have the effect of denying, increasing the cost of, or

   otherwise making unavailable property and liability insurance covering residential properties in

   which Section 8 Program participating households reside.

           56.     Defendants’ policies and practices of using these discriminatory underwriting,

   eligibility and financing criteria for residential property and liability insurance, even if facially

   neutral, have had and continue to have a discriminatory effect on Minority individuals and

   households in Miami-Dade County because the underwriting, eligibility, and financing criteria

   make rental housing unaffordable, unavailable, or uninsured and/or less insured than comparable

   rental housing where no Section 8 Program participants reside, as this protected group is

   disproportionately more likely to participate in the Section 8 Program as compared to the relevant

   non-protected groups.

           57.     Defendants’ policies and practices of using these discriminatory underwriting,

   eligibility and financing criteria for residential property and liability insurance also predictably and

   disproportionately harm the City of Miami Beach by thwarting its efforts to reverse the history of

   segregation and exclusion of Minority families from the city.

           58.     Defendants’ policies and practices of using these discriminatory underwriting



                                               Page 14 of 16
Case 1:21-cv-22848-KMM Document 1 Entered on FLSD Docket 08/04/2021 Page 15 of 16

                                                         MIAMI BEACH CDC v. USI INSURANCE
                                                                                COMPLAINT

   criteria for residential property and liability insurance do not have a substantial, legitimate,

   nondiscriminatory objective. Even if Defendants utilize these underwriting, eligibility, or

   financing criteriafor some business purpose, other, less discriminatory alternatives are and have

   been available to Defendants to achieve any such objective.

          59.     Defendants’ conduct was intentional, willful, and made in reckless disregard ofthe

   known rights of others. Refusing to insure, or canceling the insurance of, or charging higher rates

   to, landlords on thebasis that they rent to tenants who participate in the Section 8 Program.

          60.     Due to Defendants’ discriminatory actions, Plaintiff Miami Beach CDC has

   suffered actual damages as a result of the additional costs and payment terms associated with

   purchasing new insurance.

          61.     As a result of the Defendants’ actions, Plaintiff, Miami Beach CDC will continue

   to suffer interference with its mission of creating stable, vibrant and healthy communities by

   developing, financing and operating affordable, program-enriched housing. Not only will it be

   required to pay substantially more money for adequate insurance coverage, these policies will

   stymie further development of affordable dwellings within the City of Miami Beach.

          WHEREFORE,          Plaintiff,   MIAMI     BEACH       COMMUNITY          DEVELOPMENT

   COPRORATION, INC., respectfully prays that this Court grants the following relief against

   Defendants, including entering a declaratory judgment, pursuant to Rule 57 of the Federal Rules

   of Civil Procedure, stating that Defendants, USI INSURANCE SERVICES, LLC AMRISC, LLC,

   and AFCO PREMIUM CREDIT, LLC practices, policies and procedures have subjected Plaintiffs

   to discrimination in violation of the Fair Housing Act and permanently enjoining the Defendants:

                  a. To cease discrimination against Plaintiff and other landlords who rent to Section

                      8 Program participants.



                                             Page 15 of 16
Case 1:21-cv-22848-KMM Document 1 Entered on FLSD Docket 08/04/2021 Page 16 of 16

                                                     MIAMI BEACH CDC v. USI INSURANCE
                                                                            COMPLAINT

                 b. Award actual damages to Plaintiff;

                    c. Award punitive damages to Plaintiff.

                    d. Award reasonable costs and attorneys’ fees; and

                    e. Award any and all other relief that may be necessary and appropriate.

   PLAINTIFFS DEMAND A TRIAL BY JURY FOR ALL ISSUES FOR WHICH A TRIAL BY
   JURY IS PERMITED.

         Respectfully submitted this 4th day of August, 2021.


   By: /s/ Matthew W. Dietz                        By: /s/Jeffrey M. Hearne
   MATTHEW W. DIETZ, ESQ.                          Jeffrey M. Hearne, Esq.
   Florida Bar No.: 0084905                        FL bar No.: 512060
   Disability Independence Group, Inc.             Guerby Noel, Esq.
   2990 Southwest 35th Avenue                      FL Bar No.: 115776
   Miami, Florida 33133                            Legal Services of Greater Miami, Inc.
   Tel: (305) 669-2822                             4343 W. Flagler St., Ste. 100
   Mdietz@justDIGit.org                            Miami, FL 33134
   aa@justdigit.org                                Phone: (305) 438-2403
                                                   jhearne@legalservicesmiami.org
                                                   gnoel@legalservicesmiami.org


   Counsel for Plaintiff                           Counsel for Plaintiff




                                           Page 16 of 16
